

Exhibit 10.4


2014 Executive Officer Compensation Arrangements




Executive Officer
Base Salary
Rate(1)
Target Bonus as % of Annual Base Salary Rate(2)
 
 
 
Bruce C. Cozadd
Chairman and Chief Executive Officer
$840,000
100
 
 
 
Russell J. Cox
Executive Vice President and Chief Commercial Officer
$455,000
50
 
 
 
Suzanne Sawochka Hooper
Executive Vice President and General Counsel
$485,000
50
 
 
 
Fintan Keegan
Executive Vice President, Technical Operations
$376,667
50
 
 
 
Jeffrey K. Tobias, M.D.
Executive Vice President, Research and Development and Chief Medical Officer
$430,000
50
 
 
 
Karen J. Wilson
Senior Vice President, Finance and Principal Accounting Officer
$300,000
40
 
 
 
Matthew P. Young
Senior Vice President and Chief Financial Officer
$415,000
40
 
 
 



(1)
2014 Base salary rates generally effective by March 1, 2014. Mr. Keegan’s base
salary is paid in Euro and is €275,000 for 2014. This conversion to U.S. dollars
was calculated based on the average monthly exchange rate for December 2013 as
reported by the OANDA Corporation. Mr. Young’s base salary rate is effective
beginning on March 9, 2014, the effective date of his appointment as Chief
Financial Officer. Prior to March 9, 2014, Mr. Young’s 2014 base salary rate was
$360,500.

(2)
Target bonus percentage for each officer is based on his or her position and/or
responsibility level as provided in Jazz Pharmaceuticals plc’s cash bonus plans.






